Citation Nr: 0202799	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.

(The issue of entitlement to service connection for right hip 
replacement claimed as secondary to service-connected left 
foot and ankle disability will be the subject of a later 
decision.)

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a later decision.) 

(The issue of entitlement to an increased evaluation for 
residuals of shell fragment wound of the left foot and ankle, 
currently evaluated as 30 percent disabling, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946 
and was awarded a Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1999, from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 30 percent disability 
evaluation for shell fragment wound of the left foot and 
ankle effective from April 29, 1998; and denied service 
connection for heart disease, hearing loss and right hip 
replacement as well grounded claims had not been submitted.  

The Board notes that the veteran submitted a timely notice of 
disagreement in response to the RO's denial of service 
connection for a left leg disability as a well grounded claim 
had not been submitted in April 1999.  After the RO's 
issuance of a statement of the case, in the veteran's 
substantive appeal, he withdrew in writing his appeal on this 
matter.  Accordingly, this issue is not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (2001).

The Board is undertaking additional development on 
entitlement to service connection for bilateral hearing loss 
and right hip replacement secondary to service-connected left 
foot and ankle disability and for an increased evaluation for 
service-connected left foot and ankle disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002 (to be codified at 
38 C.F.R. § 20.903.))  After giving the notice and reviewing 
the response to the notice, the Board will prepare a separate 
decision addressing these issues.  

At the veteran's personal hearing in December 2001 he stated 
that he suffered a hissing sound in his ears from the firing 
of a broadside gun during constant bombardment that affected 
his hearing.  As this appears to be an implied claim for 
service connection for tinnitus, this issue is referred to 
the agency of original jurisdiction for appropriate 
development. 


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The competent and probative evidence of record first 
shows heart disease decades after service and does not relate 
heart disease to service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 
2001); 38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the veteran sustained a 
shrapnel fragment wound of the left ankle on January 6, 1945 
while engaged against an enemy aircraft attack on the U.S.S. 
New Mexico.  He was treated over a six month period until the 
wound healed, motion in the ankle was normal, he was 
ambulatory and walked without pain.  He was discharged to 
duty.  The discharge examination in March 1946 shows a normal 
clinical evaluation of the cardio-vascular system and heart.  

The veteran's initial claim was for service connection for 
his left ankle and in a March 1946 rating decision, service 
connection was granted for symptomatic shell fragment wound 
of the left ankle. 

In December 1998, in pertinent part, the veteran reported 
having had two heart surgeries and that a third heart surgery 
was needed but the risk factor was too great.  He claimed 
having a heart disorder that was aggravated by his service-
connected conditions.  In December 1998 the RO notified the 
veteran as to the type of evidence needed to establish his 
claim as well-grounded.

In December 1998, the veteran submitted a copy of a July 1995 
statement by W. Richard Cashion, M.D., a private 
cardiovascular physician, regarding the veteran's heart 
condition.  Dr. Cashion stated that the veteran underwent his 
first coronary bypass operation in 1969 and had a repeat 
coronary bypass surgery in 1981.  In October 1992, cardiac 
catheterization demonstrated severe triple vessel disease 
with occlusion of both bypass grafts.  His disease was 
complex and not ideal for repeat surgery or angioplasty.  Dr. 
Cashion felt that the stress of the veteran's recent Chapter 
11 (bankruptcy) dealings and an upcoming trial were 
detrimental to the veteran's health and efforts should be 
made to minimize his stress.  

VA outpatient treatment records from the Lufkin facility 
include a problem list showing that one of the veteran's 
medical problems was coronary artery disease (CAD) for which 
he was followed by Dr. Cashion.  These records show that the 
veteran was seen for scheduled follow-up appointments for his 
cardiac disorder.  When he was seen for an annual physical 
examination in October 1998, the pertinent assessment was 
that the veteran's CAD was stable on the current regimen and 
that medications were to be refilled.   He was also treated 
for other unrelated disorders.  

In an April 1999 rating decision, in pertinent part, the RO 
denied service connection for heart disease as a well-
grounded claim had not been submitted.  The veteran was 
notified of the decision by letter dated in April 1999.  He 
disagreed with the decision and initiated this appeal.  He 
claimed that all his conditions except for hearing loss were 
aggravated due to the shrapnel wound he received on his left 
ankle and the three surgeries in service.

A statement of the case was issued in August 1999.  

In the veteran's substantive appeal he claims that his heart 
condition started in and was aggravated by military service.  
He started having chest pains soon after leaving service that 
he thought were nerves, gas or indigestion.  After putting up 
with chest pains, he finally went to the doctor at age 44.  
He claims that during combat there were days and months of 
emotional stress.  He survived two enemy suicide crashes that 
left 29 buddies dead on the first crash and 56 dead on the 
second.  The attacks came one after another during the seven 
invasions in which he participated.  After leaving service he 
had not had such "aggravated experiences".  

A supplemental statement of the case was issued in August 
2001 notifying the veteran that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 that established new notice and development 
requirements for VA.  The RO stated that a decision had been 
made under the new guidelines and the veteran's appeal 
continued.  

In an October 2001 letter, the veteran wrote that his cardiac 
doctor had told him that VA had to prove that his heart 
condition was not caused from stress in service rather than 
the veteran having to prove that it was. 

A two page history of the U.S.S. New Mexico BB-40 from an 
unidentified source was submitted with portions highlighted 
to show the veteran's time aboard the ship.  The highlighted 
portions show that the U.S.S. New Mexico took part in 
bombardments, guarded transports, provided anti-aircraft 
cover, blasted enemy positions and installations on the 
islands.  She fought under a sky full of would-be suicide 
planes and took several suicide hits resulting in deaths and 
injuries.

The veteran and his spouse presented testimony at a personal 
hearing before the undersigned member of the Board in 
December 2001.  A copy of the transcript is in the claims 
folder.  The veteran retired approximately ten years earlier 
due to his heart, foot, ankle and hip disorders.  The veteran 
testified that he first had heart surgery in 1969.  His 
spouse testified that a local doctor in Henderson, A. E. 
Wolfe, had told the veteran approximately 8 to 12 years 
earlier in 1959 or 1960 during a physical examination that 
his heart would have to be watched.  In describing the 
relationship of his heart condition to the wounding of his 
service-connected left ankle, the veteran related that his 
left ankle had been injured during combat and that during 
combat with one attack after another he was scared to death 
and constantly under pressure.  He testified that while 
assigned to the U.S.S. New Mexico he was assigned to a 5-inch 
51 broadside gun.  


Legal criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as cardiovascular disease, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(c) (2001). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

In this case the RO has specifically considered the VCAA and, 
after reviewing the claims folder, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions set forth in the new legislation.  The 
RO provided the veteran a copy of the April 1999 rating 
decision which notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case which include a 
summary of the evidence, the legal criteria, and a discussion 
of the facts of the case.  The veteran has been afforded the 
opportunity to submit/identify evidence and argument and has 
done so.  VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  The RO secured 
the veteran's VA medical records.  There is no indication 
that there are other available, relevant records that have 
not been obtained.   

The Board also notes that the August 2001 supplemental 
statement of the case addressed the veteran's claims on the 
merits, rather than on the basis of well-groundedness.  
Therefore, there is no due process problem for the Board to 
proceed with the veteran's claims on the merits at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initially, the Board finds that there is no competent 
evidence of record demonstrating that heart disease was 
present during the veteran's recognized service or manifested 
to a compensable degree within one year after separation from 
either period of service so as to allow a grant of service 
connection on a presumptive basis under 38 C.F.R. § 3.309 
(a).  Physical examination in March 1946, at the time of the 
veteran's discharge from service, did not reveal any heart 
disease.  The veteran testified that although he started 
having chest pains soon after leaving service, he did not 
seek medical treatment until age 44.  As his date of birth is 
in October 1925, this would be approximately in 1969, the 
same year that he had his first bypass surgery, more than 
twenty years post service.  Although his spouse testified 
that a private doctor had told the veteran in 1959 or 1960, 
approximately 13 years post-service, that his heart would 
have to be watched, such post service recollection does not 
go to the ultimate question of a relationship to service.  As 
such, this memory (and even the records themselves, if 
available) has no relevance to the claim.  Moreover, there is 
no evidence that the veteran's spouse is a medical 
professional, and as a layperson, her statements of what she 
claims to recall about events more than forty years ago, do 
not constitute medical evidence and are insufficient to show 
that the veteran had heart disease during or shortly after 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In any event, what a physician purportedly stated 
does not constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 77 (1995).

The veteran did not claim service connection for heart 
disease until 1998, approximately 40 years after service, 
despite earlier claims for VA disability benefits.  A 1995 
statement from his private physician indicates that the 
veteran has a current disability of heart disease; however, 
Dr. Cashion did not link heart disease to service and there 
is no other competent evidence of record relating heart 
disease to service on any basis.  

The veteran claims that the stress of being in combat caused 
his heart disease.  In that regard, none of the clinical 
records associated with the claims file tends to relate the 
current heart disorder to any incident of active duty nor has 
the veteran claimed that he has been told of such a 
relationship by a qualified health care professional.  
Additionally, there is no credible and probative evidence of 
any continuity of cardiac symptomatology over the years since 
service.  There is no competent evidence of heart disease 
until many years after service; the evidence of record 
contains no suggestion of a relationship to service in any 
way.  In view of these facts, the Board finds that the 
records as it stands is sufficient to render a decision, and 
it is not necessary to obtain a medical opinion addressing 
the question of whether heart disease is related to the 
veteran's remote period of service. 38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  

To the extent that the veteran engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 1154(b) would apply 
and provide that in the case of any veteran who has engaged 
in combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation, and to that end, every reasonable 
doubt shall be resolved in favor of the veteran.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
The Court has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The effect 
of this law is that service connection will not be precluded 
for combat veterans simply because of the absence of notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.  In this case, the veteran does not allege 
having had heart disease during any combat service and he was 
not found to have it on the examination in March 1946 or 
until decades after service.  Additionally, the medical 
evidence does not link the veteran's current heart disease to 
service in any way so the provisions of 38 U.S.C.A. § 1154(b) 
do not afford a basis for granting service connection.

The Board concludes that the preponderance of the competent 
and probative evidence is against the claim of service 
connection for heart disease.


ORDER

Service connection for coronary artery disease is denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

